EXHIBIT 10.14



SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”) dated as of September 14, 2016 (the
“Effective Date”), is entered into between VISUALANT, INC., (hereinafter the
“Company”) a Nevada corporation, with a place of business at 500 Union Street,
Suite 420, Seattle, WA 98101 and, Redwood Investment Group, LLC (“hereinafter
“REDWOOD”) a California Corporation, with a place of business at 4570 Campus
Drive, Newport Beach, California, 92660. The Company and REDWOOD are sometimes
referred to collectively herein as the “Parties”, and each individually as a
“Party”.
 
In consideration of the promises and the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.  Engagement for Services. Company hereby engages REDWOOD to be a provider of
those services described on Exhibit “A” (the “Services”), attached hereto and
incorporated herein by reference, during and throughout the Term. The Services
may be amended and revised at any time only by mutual written consent of the
Parties. The engagement of REDWOOD hereunder is “non-exclusive” and the Company
may hire any other person or entity to perform the same or similar Services.
 
2.     Term and Termination.
 
2.1 Term. The Services shall commence as of and on the 14th day of September
2016 (the “Start Date”) and will terminate twelve (12) months thereafter, unless
terminated earlier (“Termination Date”) as set forth below (the “Initial Term”).
 
2.2 Renewal Term. This Agreement shall automatically renew for an additional
twelve (12) months (the “Renewal Term”) unless either Party provides written
notice to the other at least sixty (60) days prior to the end of the Initial
Term of its decision to not renew. The “Term” hereunder shall refer to the
Initial Term and the Renewal Term, if any.
 
2.3    Early Termination by Company For Cause. Company may terminate this
Agreement upon a material breach of this Agreement by REDWOOD and said breach is
not cured by REDWOOD within thirty (30) days after receipt of written notice
from Company detailing the nature of the material breach.
 
 2.4   Early Termination by Company without Cause. Company may terminate this
Agreement, without cause, upon thirty (30) days written notice of the
Termination Date, after completing 120 days, from the Company to Redwood.
Redwood will immediately cease performing Services. Notwithstanding anything to
the contrary, the Company will pay Redwood all compensation due to the
Termination Date but not less than all compensation that would be due through
and including January 14, 2016 pursuant to Section 3 (a) hereof and shall
reimburse Redwood for all reasonable expenses incurred by Redwood in connection
with the Services hereunder pursuant to Section 3(b). All such fees and
reimbursements due to Redwood shall be paid to Redwood on or before the
Termination Date.
 
2.5    Early Termination by Redwood For Cause. REDWOOD may terminate this
Agreement immediately for a material breach by Company if Company’s material
breach of any provision of this Agreement is not cured within thirty (30) days
after the date of REDWOOD’s written notice of breach.
 
2.6     Early Termination by Redwood without Cause. Redwood may terminate this
Agreement, without cause, upon thirty (30) days written notice of the
Termination Date, after completing 120 days, from Redwood to the Company.
Redwood will immediately cease performing Services. Notwithstanding anything to
the contrary, the Company will pay Redwood all compensation due to the
Termination Date but not less than all compensation that would be due through
and including October 15, 2016 pursuant to Section 3 (a) hereof and shall
reimburse Redwood for all reasonable expenses incurred by Redwood in connection
with the Services hereunder pursuant to Section 3(b). All such fees and
reimbursements due to Redwood shall be paid to Redwood on or before the
Termination Date.
 
 
1

 
 
2.7     Survival of Certain Provisions. Sections 3, 7, 8, 9, and 11, inclusive,
shall remain operative and in full force and effect regardless of the expiration
or termination of this Agreement.
 
3.    Compensation. In payment for Services rendered and to be rendered
hereunder, Company agrees to compensate REDWOOD as follows:
 
(a) Beginning September14th 2016 and on the 14th of each successive month during
the Term, the Company shall pay Redwood a nonrefundable engagement fee
(“Engagement Fee”) Twelve Thousand Dollars ($12,000), which amount will increase
to Fifteen Thousand Dollars ($15,000) after the Company has raised $1.5 million
of equity capital.
 
Company shall grant REDWOOD or its designee(s) shares (the “SHARES”) of the
Company’s restricted common stock, which SHARES shall be non-forfeitable and
earned in full and is subject to the provisions of Sections 2.3, 2.4, 2.5 and
2.6, and issued under and pursuant to the terms of Regulation D under the
Securities Act of 1933 (the “Securities Act”), fully vesting, fully earned and
issued as follows; 100,000 shares upon execution of this Agreement,50,000 shares
on January 14th , 2017, and 150,000 shares on June 12th, 2017. The issuance of
the SHARES will have received approval from the Company’s Board of Directors.
 
●
The SHARES granted under this Agreement shall be registered in the name of
REDWOOD or its designee(s), as defined in the Letter of Instructions supplied by
REDWOOD at the time of issuance and shall be made part of this Agreement.
 
●
Immediately upon the start of a Renewal Term under Section 2.2, above, the
monthly Engagement Fee shall continue at fifteen Thousand Dollars ($15,000.00),
assuming the $1.5 million of capital referenced above has been raised. Company
shall grant REDWOOD SHARES of the Company’s restricted common stock, which
SHARES shall be non-forfeitable and earned in full by REDWOOD, up to Termination
Date and is subject to the provisions of Sections 2.3, 2.4, 2.5 and 2.6, and
issued under and pursuant to the terms of Regulation D under the Securities Act
of 1933 (the “Securities Act”), fully vesting, fully earned and issued as
follows; 100,000 SHARES upon Renewal of this Agreement, 100,000 SHARES on
January 14th, 2018, and 100,000 SHARES on June 14th , 2018. The issuance of the
SHARES has received approval from the Company’s Board of Directors.
 
(b) In addition to all other fees paid hereunder, Company shall also pay to, or
on behalf of, REDWOOD, promptly as billed, all reasonable fees, disbursements
and out-of-pocket expenses incurred by REDWOOD in connection the Services,
including, without limitation, the fees and disbursements of REDWOOD’s counsel,
travel and lodging expenses, messenger and duplicating services, and other
customary expenditures.
 
(c)     The SHARES may not be sold or transferred unless (i) such SHARES are
sold pursuant to an effective registration statement under the Act or (ii) the
COMPANY or its Transfer Agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the SHARES to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such SHARES are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) Subject to the removal
provisions set forth below, until such time as the SHARES issuable to REDWOOD
have been registered under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for SHARES issuable under
this Agreement that have not been so included in an effective registration
statement or that has not been sold pursuant to an effective registration
statement or an exemption that permits removal of the legend, shall bear a
legend substantially in the following form, as appropriate:
 
 
2

 
 
●
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 133, AS AMENDED (THE “ACT”), OR ANY OTHER SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED HYPOTHECATED OR
OTHERWISE DISPOSED EXCEPT (I) UPON EFFECTIVE REGISTRATION OF THE SECURITIES
UNDER THE ACT AND OTHER APPLICALE SECURITIES LAWS COVERING SUCH SECURITIES OR
(II) UPON ACCEPTANCE BY THE COMPANY OF AN OPINION OF COUNSEL IN SUCH FORM AND BY
SUCH COUNSEL, OR OTHER DOCUMENTATION, AS IS SATISFACTORY TO COUNSEL FOR THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.
●
The legend set forth above shall be removed and the Company shall issue to
REDWOOD a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such SHARES may be
made without registration under the Act, which opinion shall be accepted by the
Company so that the sale or transfer is effected may be sold pursuant to Rule
144 without any restriction.
(d) All cash fees payable to REDWOOD pursuant to this Section 3 shall be payable
via wire transfer to an account designated by REDWOOD.
 
(e) If at any time or from time-to-time Company shall determine to register any
of its equity securities, either for its own account or for the account of a
security holder or holders, other than (i) a registration relating solely to
employee benefit plans; or, (ii) a registration relating solely to a Rule 145
transaction, Company will promptly give REDWOOD written notice thereof, and,
include in such registration (and any related qualification under blue sky laws
or other compliance), and in any underwriting involved therein, that number of
shares of common stock issued to REDWOOD under this Agreement.
 
4.      Independent Contractor Relationship. REDWOOD’s relationship with Company
is that of an independent contractor, and nothing in this Agreement is intended
to, or shall be construed to, create a partnership, agency, joint venture,
employment, or similar relationship. REDWOOD will not be entitled to any of the
benefits that Company may make available to its employees, including, but not
limited to, group health or life insurance, profit-sharing or retirement
benefits. REDWOOD is not authorized to make any representation, contract, or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by a Company manager. REDWOOD is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state, or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. REDWOOD is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement. No part of REDWOOD’s
compensation will be subject to withholding by Company for the payment of any
social security, federal, state or any other employee payroll taxes.
 
5.   Information. In connection with the Services, Company will furnish REDWOOD
and its designated agents with all materials and information regarding the
business and financial condition of Company and any company identified as a
potential acquisition target which Company believes are relevant to the Services
or which REDWOOD requests (all such information is collectively referred to
herein as the “Information”). Company recognizes and confirms that REDWOOD: (a)
will use and rely solely on the Information and on information available from
generally recognized public sources in performing the Services without having
independently verified the same; (b) is authorized, as Company’s exclusive
provider of the Services, to transmit to any prospective participant in a
proposed transaction envisioned under the Services (a “Transaction”) copy or
copies of the Information and all other legal documentation necessary or
advisable in connection with the Services or a Transaction; and, (c) does not
assume responsibility for the accuracy or completeness of the Information.
 
 
3

 
 
6.     Accuracy of the Information. Company agrees that the Information will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Company shall advise REDWOOD promptly of
the occurrence of any event or any other change prior to the closing of a
Transaction which could reasonably be expected to result in the Information
containing any untrue statement of a material fact or omitting to state any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 
7.     Confidentiality.
 
7.5       Nondisclosure and Nonuse Obligations. Except as otherwise permitted in
this Agreement, REDWOOD shall not use, disseminate, or in any way disclose the
Confidential Information (as defined below). REDWOOD may use the Confidential
Information solely to perform the Services. REDWOOD shall treat all Confidential
Information with the same degree of care as REDWOOD accords to REDWOOD’s own
confidential information, but in no case shall REDWOOD use less than reasonable
care. REDWOOD shall disclose Confidential Information only to those persons who
have a need to know such Confidential Information. REDWOOD certifies that each
such recipient will have agreed to be bound by terms and conditions at least as
protective as those terms and conditions applicable to REDWOOD under this
Agreement. REDWOOD shall immediately give notice to Company of any unauthorized
use or disclosure of the Confidential Information. REDWOOD shall reasonably
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information. For purposes of this Agreement “Confidential
Information” means (a) any technical and non- technical information related to
Company’s business and current, future, and proposed products and services of
Company, and Company’s information concerning research, development, design
details and specifications, financial information, procurement requirements,
engineering and manufacturing information, customer lists, business forecasts,
sales information, and marketing plans; and, (b) any information that may be
made known to REDWOOD and that Company has received from others that Company is
obligated to treat as confidential or proprietary.
 
7.6         Exclusions from Nondisclosure and Nonuse Obligations. REDWOOD’s
obligations under Section 7.1 shall not apply to any Confidential Information
that REDWOOD can demonstrate (a) was in the public domain at or subsequent to
the time such Confidential Information was communicated to REDWOOD by Company
through no fault of REDWOOD; (b) was rightfully in REDWOOD’s possession free of
any obligation of confidence at or subsequent to the time such Confidential
Information was communicated to REDWOOD by Company; or (c) was developed by
employees or agents of REDWOOD independently of and without reference to any
Confidential Information communicated to REDWOOD by Company. A disclosure of any
Confidential Information by REDWOOD (i) in response to a valid order by a court
or other governmental body; or, (ii) as otherwise required by law shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that REDWOOD shall provide prompt prior
written notice thereof to Company to enable Company to seek a protective order
or otherwise prevent such disclosure.
 
7.7    Ownership and Return of Confidential Information and Company Property.
All Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to REDWOOD by Company, whether delivered to REDWOOD
by Company or made by REDWOOD in the performance of services under this
Agreement and whether or not they contain or disclose Confidential Information
(collectively, the “Company Property”), are the sole and exclusive property of
Company or Company’s suppliers or customers. Within ten (10) business days after
any request by Company, REDWOOD shall destroy or deliver to Company, at
Company’s option, (a) all Company Property; and, (b) all materials in REDWOOD’s
possession or control that contain or disclose any Confidential Information.
REDWOOD will provide Company a written certification of REDWOOD’s compliance
with REDWOOD’s obligations under this Section 7.3.
 
8.        Non-Circumvention. At no time shall Company directly or indirectly
call on, engage, contract with, bargain with, agree to agree, solicit, or
attempt to do any of the foregoing, in any manner, for any reason, any person or
their respective principals introduced to Company by REDWOOD. Specifically,
Company shall not, under any circumstance, without the prior, express written
agreement of REDWOOD, directly or indirectly circumvent, bypass, or otherwise
deny, limit, evade, equivocate, or reduce the interest, profit, share, or
participation of REDWOOD in any proposed transaction related to the Services.
 
 
4

 
 
9.     Indemnity; Limitation of Liability. Since REDWOOD will be acting on
behalf of Company as set forth in this Agreement, and as an integral part of the
consideration of the Services to be rendered hereunder, Company shall indemnify
REDWOOD and its shareholder, directors, officers, attorneys, employees, and
authorized agents (collectively, the “Indemnified Persons”) in accordance with
Exhibit “B”, attached hereto and incorporated herein by reference. Company shall
not and shall cause its affiliates and their respective directors, officers,
managers, members, employees, shareholders and agents not to, initiate any
action or proceeding against REDWOOD or any other Indemnified Person in
connection with this Agreement or the Services unless such action or proceeding
is based solely upon the gross negligence or willful misconduct of REDWOOD or
any such Indemnified Person. REDWOOD and the Indemnified Persons shall not be
deemed agents or fiduciaries of Company or its stockholders, and will not have
the authority to legally bind Company. REDWOOD will not make an appraisal or
valuation of any assets or liabilities of Company in connection with the
Services hereunder.
 
10.    Representations of Company. Company hereby represents and warrants as
follows: (i) it has all requisite power and authority to enter into this
Agreement; (ii) this Agreement has been duly and validly authorized by all
necessary action on the part of Company; and, (iii) this Agreement has been duly
executed and delivered by Company and constitutes a legal, valid, and binding
agreement, enforceable in accordance with its terms.
 
11.    General Provisions.
 
11.5      Press Announcements. At any time after the consummation or other
public announcement of any transaction resulting from the Services, REDWOOD may
place an announcement in such newspapers, publications, and on its website and
marketing materials as it may choose, stating that REDWOOD has acted as set
forth herein in connection with the transaction, and may use, from time-to-time,
Company’s name and logo and a brief description of the transaction in
publications and/or marketing materials prepared and/or distributed by REDWOOD.
 
11.6      Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or by E-Mail,
such signature shall create a valid and binding obligation of that Party (or on
whose behalf such signature is executed) with the same force and effect as an
original thereof. Any photographic, photocopy, or similar reproduction copy of
this Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.
 
11.7       Successors and Assigns. Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions, and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.
 
11.8        Governing Law. This Agreement shall be governed by the laws of the
State of California, without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.
 
11.9        Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.
 
 
5

 
 
11.10       Recovery of Fees by Prevailing Party. In the event of any legal
action (including arbitration) to enforce or interpret the provisions of this
Agreement, the non-prevailing Party shall pay the reasonable attorneys’ fees and
other costs and expenses including expert witness fees of the prevailing Party
in such amount as the court shall determine. In addition, such non-prevailing
Party shall pay reasonable attorneys’ fees incurred by the prevailing Party in
enforcing, or on appeal from, a judgment in favor of the prevailing Party. The
preceding sentence is intended by the Parties to be severable from the other
provisions of this Agreement and to survive and not be merged into such
judgment.
 
11.11         Entire Agreement. This Agreement, and all references, documents,
or instruments referred to herein, contains the entire agreement and
understanding of the Parties in respect to the subject matter contained herein.
The Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes (i) any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein; and, (ii) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
 
11.12          Severability. Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement. If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.
 
11.13          Amendment. This Agreement may be amended or modified only by a
writing signed by all Parties.
 
11.14          Notices.
 
11.14.1     Method and Delivery. All notices, requests and demands hereunder
shall be in writing and delivered by hand, by Electronic Transmission, by mail,
by telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by Electronic Transmission, upon telephone
confirmation of receipt of same; (c) if by mail, forty-eight (48) hours after
deposit in the United States mail, first class, registered or certified mail,
postage prepaid; (d) if by telegram, upon telephone confirmation of receipt of
same; or, (e) if by recognized commercial over-night delivery service, upon such
delivery.
 
11.14.2    Consent to Electronic Transmissions. Each Party hereby expressly
consents to the use of Electronic Transmissions for communications and notices
under this Agreement. For purposes of this Agreement, “Electronic Transmissions”
means a communication (i) delivered by facsimile telecommunication or electronic
mail when directed to the facsimile number or electronic mail address,
respectively, for that recipient on record with the sending Party; and, (ii)
that creates a record that is capable of retention, retrieval, and review, and
that may thereafter be rendered into clearly legible tangible form.
 
11.14.3      Address Changes. Any Party may alter the Fax number, E-Mail
address, physical address, or postage address to which communications or copies
are to be sent by giving notice of such change of address to the other Parties
in accordance with the provisions of this Section 11.10.
 
11.15           Disputes. The Parties agree to cooperate and meet in order to
resolve any disputes or controversies arising under this Agreement. Should they
be unable to do so, then either may elect arbitration under the rules of the
American Arbitration Association, and both Parties are obligated to proceed
thereunder. Arbitration shall proceed in Orange County, and the Parties agree to
be bound by the arbitrator’s award, which may be filed in the Superior Court of
California, County of Orange. The Parties consent to the jurisdiction of
California Courts for enforcement of this determination by arbitration. The
prevailing Party shall be entitled to reimbursement for his attorney’s fees and
all costs associated with arbitration. In any arbitration proceeding conducted
pursuant to the provisions of this Section, both Parties shall have the right to
conduct discovery, to call witnesses and to cross- examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEMAGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN.
 
 
6

 
 
11.16         Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.
 
11.17          Best Efforts. The Parties shall use and exercise their best
efforts, taking all reasonable, ordinary and necessary measures to ensure an
orderly and smooth relationship under this Agreement, and further agree to work
together and negotiate in good faith to resolve any differences or problems
which may arise in the future.
 
12.     Execution. IN WITNESS WHEREOF, this SERVICES AGREEMENT has been duly
executed by the Parties in Orange County, California, and shall be effective as
of and on the Effective Date. Each of the undersigned Parties hereby represents
and warrants that it (i) has the requisite power and authority to enter into and
carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder; and, (ii) it is duly authorized and
empowered to execute and deliver this Agreement.
 
COMPANY:
REDWOOD:
 
 
VISUALANT, INC.
REDWOOD INVESTMENT GROUP, LLC
a Nevada Corporation
a California Corporation
 
 
 
 
BY: /s/ Ron Erickson
BY: /s/ Thomas Hemingway
 
 
NAME: Ron Erickson
NAME: Thomas Hemingway
 
 
TITLE: CEO
TITLE: CEO
 
 
DATED: September 15, 2016
DATED: September 15, 2016

 
 
 

 
 
 
 
 
 

 
7

 
EXHIBIT “A”
 
SERVICES
 

REDWOOD shall serve as the non exclusive advisor to Company with regard to
corporate finance and capital raising activities, merger and acquisition
transactions, and other related endeavors. The Services shall include, though
not be limited to, the following:
 
Advisor to Company in connection with a potential purchase of any other company
or assets through any structure or form of transaction including, but not
limited to, a direct or indirect acquisition, purchase of assets, merger,
consolidation, restructuring, transfer of securities or any similar or related
transaction.
 
Advisor to Company in connection with the provision of any financing
transaction. Advisor to Company in connection with Company’s management and
positioning. In connection with the Services, provide from time-to-time and as
appropriate:
 
● 
One-on-Ones with key banking and/or investment fund contacts
●
Consult and advise on reverse split shares
●
Deal and non-deal roadshows
●
Advise on Financing, PO-Invoice and corporate financing
●
Market recommendations and clean up
●
New Shareholder introductions
●
Corporate Governance
●
Management and BOD recommendations
●
Key business introductions.
●
Identification of potential investors for any offering of securities
●
Media Coverage
●
Analyst Coverage
●
Up listing assistance to either NASDAQ or NYSE.
●
Assist in investor and public awareness
●
Consulting with Company’s management regarding structuring of capital formation
programs
●
Review and advise on corporate capitalization table and company focus
 
 
 
 
 
 
 
 
 
A-1

 
EXHIBIT “B”
 
INDEMNIFICATION
 
Unless otherwise noted, all capitalized terms used herein shall have the same
meanings as set forth in the Agreement. In furtherance of Section 9 of the
Agreement, the Parties hereby agree as follows:
 
As part of the consideration for REDWOOD to furnish the Services Company agrees
to indemnify and hold harmless REDWOOD and the Indemnified Persons to the
fullest extent from and against all claims, liabilities, losses, damages and
expenses (or actions in respect thereof), as incurred, related to or arising out
of or in connection with (i) actions taken or omitted to be taken by Company,
its affiliates, employees or agents; (ii) actions taken or omitted to be taken
by any Indemnified Person (including acts or omissions constituting ordinary
negligence) pursuant to the terms of, or in connection with the Services or any
Indemnified Person’s role in connection therewith, provided, however, that
Company shall not be responsible for any losses, claims, damages, liabilities or
expenses of any Indemnified Person to the extent, and only to the extent, that
it is finally judicially determined that they are due solely to such Indemnified
Person’s gross negligence or willful misconduct; and/or, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any of the
Information, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
Company shall not settle or compromise or consent to the entry of any judgment
in or otherwise seek to terminate any pending or threatened action, claim, suit
or proceeding in which any Indemnified Person is or could be a party and as to
which indemnification or contribution could have been sought by such Indemnified
Person hereunder (whether or not such Indemnified Person is a party thereto),
unless such Indemnified Person has given its prior written consent or the
settlement, compromise, consent or termination includes an express unconditional
release of such Indemnified Person, satisfactory in form and substance to such
Indemnified Person, from all losses, claims, damages or liabilities arising out
of such action, claim, suit or proceeding.
 
If for any reason (other than the gross negligence or willful misconduct of an
Indemnified Person as provided above) the foregoing indemnity is unavailable to
an Indemnified Person or insufficient to hold an Indemnified Person harmless,
then Company, to the fullest extent permitted by law, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such claims,
liabilities, losses, damages or expenses in such proportion as is appropriate to
reflect the relative benefits received by Company on the one hand and by REDWOOD
on the other, from the proposed transaction under the Agreement or, if
allocation on that basis is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by Company on the one hand and REDWOOD on the other, but also the relative fault
of Company and REDWOOD, as well as any relevant equitable considerations.
Notwithstanding the provisions hereof, the aggregate contribution of all
Indemnified Persons to all claims, liabilities, losses, damages, and expenses
shall not exceed the amount of fees actually received by REDWOOD pursuant to the
Agreement. It is hereby further agreed that the relative benefits to the Company
on the one hand and REDWOOD on the other with respect to any proposed
transaction contemplated by the Agreement shall be deemed to be in the same
proportion as (i) the total value paid or contemplated to be paid or received or
contemplated to be received by Company or the Company’s shareholders, as the
case may be, in the transaction or transactions that are within the scope of the
Agreement, whether or not any such transaction is consummated, bears to (ii) the
fees actually paid to REDWOOD with respect to such transaction. The relative
fault of Company on the one hand and REDWOOD on the other with respect to the
transaction shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Company or
by REDWOOD and the Parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
 
No Indemnified Person shall have any liability to Company or any officer,
director, employee or affiliate thereof in connection with the Services except
for any liability for claims, liabilities, losses, or damages finally judicially
determined to have resulted solely as a result of such Indemnified Person’s
gross negligence or willful misconduct. In no event shall any Indemnified Person
be responsible for any special, indirect, punitive, or consequential damages. In
addition, Company agrees to reimburse the Indemnified Persons for all expenses
(including, without limitation, fees and expenses of counsel) as they are
incurred in connection with investigating, preparing, defending or settling any
action or claim for which indemnification or contribution may be sought by the
Indemnified Person, whether or not in connection with litigation in which any
Indemnified Person is a named party.
 
 
B-1

 
 
The indemnity, contribution, and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability Company may have to any
Indemnified Person at common law or otherwise; (ii) shall survive the expiration
of the Term; (iii) shall apply to any modification of REDWOOD’s engagement and
shall remain in full force and effect following the completion or termination of
the Agreement; (iv) shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of REDWOOD or any other
Indemnified Person; and, (v) shall be binding on any successor or assign of
Company and successors or assigns to Company’s business and assets.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-2
